Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                           Illinois Official Reports                         the accuracy and
                                                                             integrity of this
                                                                             document
                                  Appellate Court                            Date: 2018.10.22
                                                                             15:36:48 -05'00'



  Robert R. McCormick Foundation v. Arthur J. Gallagher Risk Management Services, Inc.,
                              2018 IL App (2d) 170939



Appellate Court       THE ROBERT R. McCORMICK FOUNDATION and THE
Caption               CANTIGNY FOUNDATION, Plaintiffs-Appellants, v. ARTHUR J.
                      GALLAGHER RISK MANAGEMENT SERVICES, INC.,
                      Defendant-Appellee.



District & No.        Second District
                      Docket Nos. 2-17-0939, 2-17-0940 cons.



Filed                 July 20, 2018



Decision Under        Appeal from the Circuit Court of Du Page County, No. 13-L-481; the
Review                Hon. Kenneth L. Popejoy, Judge, presiding.



Judgment              No. 2-17-0939, Affirmed as modified; contempt order vacated; cause
                      remanded.
                      No. 2-17-0940, Affirmed and remanded with directions.



Counsel on            John R. McCambridge, David E. Schoenfeld, and Matthew C. Wolfe,
Appeal                of Shook, Hardy & Bacon L.L.P., of Chicago, for appellants.

                      John C. Ellis, of Ellis Legal P.C., and Richard J. Prendergast and
                      Michael T. Layden, of Richard J. Prendergast, Ltd., both of Chicago,
                      for appellee.
     Panel                    JUSTICE HUTCHINSON delivered the judgment of the court, with
                              opinion.
                              Justices Zenoff and Birkett concurred in the judgment and opinion.



                                               OPINION

¶1         These consolidated interlocutory appeals are a sequel to an appeal we decided over two
       years ago, Robert R. McCormick Foundation v. Arthur J. Gallagher Risk Management
       Services, Inc., 2016 IL App (2d) 150303 (Foundations I). In these appeals, however, we
       consider the scope of attorney-client privilege and whether the trial court should have granted a
       renewed request for a stay.
¶2         Plaintiffs, the Robert R. McCormick Foundation and the Cantigny Foundation (the
       Foundations) sued their former insurance broker, Arthur J. Gallagher Risk Management
       Services, Inc. (Gallagher). The Foundations were formerly the second largest shareholder
       group in the Tribune Company (Tribune), a large multimedia corporation. The Foundations
       sold their preferred stock for some $2 billion during a leveraged buyout (LBO) of the company
       in 2007. Less than one year after the transaction, Tribune filed for bankruptcy protection. The
       buyout itself, as we noted in Foundations I, left many Tribune creditors “holding the
       proverbial bag.” Id. ¶ 3.
¶3         After the LBO, in 2009, the Foundations hired Gallagher to procure for them directors’ and
       officers’ (D&O) liability insurance. Gallagher obtained $25 million in D&O coverage for the
       Foundations through (what was essentially) a single policy with Chubb Insurance (Chubb).
       The Foundations allege that in 2010 Gallagher advised that they could obtain the same
       coverage—“apples-to-apples”—at a reduced premium with (what was essentially) a $25
       million policy from Chartis Insurance (Chartis). The Foundations purchased the Chartis policy
       and let the Chubb policy lapse.
¶4         Soon after Tribune exited bankruptcy in 2011 (see In re Tribune Co., 464 B.R. 126 (Bankr.
       D. Del. 2011)), aggrieved shareholders filed a number of federal suits across the country
       against more than 5000 defendants; the suits were eventually consolidated in the Southern
       District of New York. See In re Tribune Co. Fraudulent Conveyance Litigation, 831 F. Supp.
2d 1371 (J.P.M.L. 2011). The Foundations were named as defendants in three of the suits
       (which remain ongoing, as we discuss below). These suits generally allege that the
       Foundations—through their directors and officers, and acting in concert with other
       “controlling shareholders”—orchestrated the LBO through actual and constructive fraud.
       Accordingly, the suits seek to unwind the LBO and to claw back creditors’ funds.
¶5         Relevant here, when the Foundations tendered the suits (the LBO litigation) to Chartis
       under their D&O policy, Chartis denied coverage under a policy exclusion for claims “in any
       way relating to any purchase or sale of securities.” The Foundations, asserting that Chubb
       would have defended and indemnified them under their former policy, sued Gallagher for
       breach of contract and professional negligence resulting in a loss of coverage. On Gallagher’s
       motion for summary judgment, the trial court determined that an exclusion in the Chubb
       policy, too, would have barred coverage for the LBO litigation. In Foundations I, we held that
       the Chubb exclusion in question did not necessarily bar coverage, and we reversed the court’s

                                                   -2-
     judgment. On remand, Gallagher tendered several affirmative defenses and the parties
     proceeded with discovery.
¶6        During discovery, Gallagher subpoenaed the Foundations and their legal counsel for,
     among other things, the following:
                  “1. Any reports or opinion letters prepared for *** the Foundations *** relating to
              the Tribune Co. or the LBO.
                  2. Any and all communications related to the Foundations’ Director[s’] and
              Officers[’] insurance policy or coverage.
                  3. Any and all communications with the Foundations related to the Tribune
              Bankruptcy.
                  4. Any and all communications with the Foundations related to the LBO
              Litigation.”
     The Foundations indicated that there were documents and electronic communications
     responsive to Gallagher’s request (filing a roughly 40-page privilege log (see Ill. S. Ct. R.
     201(n) (eff. July 1, 2014))) but refused to tender them, citing attorney-client privilege. The
     Foundations then asked the court to quash the subpoenas or, in the alternative, “stay or phase”
     the case until the completion of the LBO litigation. Gallagher, in turn, sought an order to
     compel production and opposed the Foundations’ stay request.
¶7        After a hearing, the trial court denied the Foundations’ request for a stay and ordered the
     Foundations to tender the requested materials. Specifically, the court noted that by suing
     Gallagher the Foundations had aligned Gallagher’s interest with their own in the underlying
     litigation—that is, that Gallagher “may bear the ultimate burden of payment of the underlying
     claims and defense costs.” Accordingly, under an exception to the attorney-client privilege,
     which was set forth by our supreme court in Waste Management, Inc. v. International Surplus
     Lines Insurance Co., 144 Ill. 2d 178, 190 (1991), the court found that the Foundations must
     tender the requested materials. The court also stated, however, that it would be willing to
     consider a protective order limiting Gallagher’s use of any disclosure. As to the Foundations’
     request for a stay, the court noted that it had denied a similar request in April 2014, and it once
     again declined to issue a stay.
¶8        The Foundations appealed the trial court’s denial of the stay (No. 2-17-0940). The
     Foundations also sought to test the trial court’s discovery ruling and, in a separate order, were
     held in “friendly contempt,” which they also appeal (No. 2-17-0939). We have jurisdiction
     over both matters (Ill. S. Ct. R. 304(b)(5) (eff. Mar. 8, 2016); R. 307(a)(1) (eff. Nov. 1, 2017)),
     which we have consolidated at the parties’ request. Now, with some modifications, we affirm
     the judgment of the trial court.
¶9        We turn first to the trial court’s contempt finding, under which we review the propriety of
     the underlying discovery order. See Norskog v. Pfiel, 197 Ill. 2d 60, 69 (2001). The
     attorney-client privilege, of course, protects the confidences communicated between attorney
     and client. But that privilege, as with so many legal concepts, is not without its exceptions.
     Indeed, Illinois has “a strong policy of encouraging disclosure,” and thus “the privilege, not the
     duty to disclose, *** is the exception.” Waste Management, 144 Ill. 2d at 190. Accordingly,
     our task is to construe the privilege “within its narrowest possible limits.” Id. We review
     de novo questions concerning the application of and exceptions to the privilege. Center
     Partners, Ltd. v. Growth Head GP, LLC, 2012 IL 113107, ¶ 65.


                                                  -3-
¶ 10        In Waste Management, 144 Ill. 2d 178, our supreme court discussed two exceptions to the
       attorney-client privilege. The first exception relied on a “cooperation clause” in an insurance
       contract in that case. Id. at 192. Here, the parties agree that there was no cooperation clause in
       the Foundations’ brokerage contract with Gallagher, so the first Waste Management exception
       is irrelevant. See, e.g., Western States Insurance Co. v. O’Hara, 357 Ill. App. 3d 509, 516
       (2005).
¶ 11        The second Waste Management exception, however, does apply. Finding this exception
       “equally compelling,” our supreme court held that, under the common-interest doctrine, the
       attorney-client privilege did not bar discovery of communications or documents, created in
       defense of two previously settled lawsuits, in a subsequent coverage dispute regarding one of
       those suits. See Waste Management, 144 Ill. 2d at 193. Such materials are, in essence, deemed
       to have been prepared for the benefit of both parties, as the suit has joined their interests. See
       id. As our supreme court explained, the common-interest doctrine has its roots in the
       dual-representation doctrine—i.e., where one lawyer represents two joined parties, such as two
       criminal codefendants—which is a historical exception to the attorney-client privilege. See id.
       at 193-94. However, the court made clear that this exception to the attorney-client privilege
       “may properly be applied where the attorney, though neither retained by nor in direct
       communication with the insurer, acts for the mutual benefit of both [parties]”; this is true
       regardless of whether the parties retained the same lawyer or even had joined interests at the
       time of the communication. Id. at 194. As the court recognized, this situation is, of course,
       likely to arise in coverage litigation between insurers and insureds, but it is by no means
       limited to that context. Id. at 193. Instead, the exception depends not on the nature of the
       parties but on the “commonality of interests” between them, or who might be “ultimately liable
       for payment if the plaintiffs in the underlying action received either a favorable verdict or
       settlement.” Id. at 194-95.
¶ 12        The common-interest exception also has its limits. For example, while it might be said that
       the parties have a common interest in defeating the underlying litigation, and thus are entitled
       to discovery concerning that litigation, the same cannot be said for coverage matters. On the
       question of coverage, the parties are diametrically opposed, and so the common-interest
       rationale does not apply to attorney-client communications concerning coverage. Id. at 200-01;
       see also id. at 209 (“[w]hile the parties are now adverse concerning the issue of coverage, no
       such adversity exists as to the underlying litigation”).
¶ 13        Here, the Foundations’ core argument is that the Waste Management common-interest
       doctrine should not apply to this broker-malpractice lawsuit. In support of that argument, the
       Foundations recite our observation that other jurisdictions have criticized Waste Management.
       See generally Allianz Insurance Co. v. Guidant Corp., 373 Ill. App. 3d 652, 664-66 (2007)
       (collecting cases). Accordingly, the Foundations urge us to apply Waste Management
       “cautiously” and not to “expand” its holding to discovery in broker-malpractice litigation.
¶ 14        While it is true that this court and others have been critical of Waste Management (see id.),
       we acknowledge today that our criticism might have been unfair and ultimately unwarranted.
       While not every jurisdiction adheres to the precise contours of a rule like the one set forth in
       Waste Management, every federal circuit and 46 states recognize at least some form of the
       common-interest exception to the attorney-client privilege in discovery. See generally Nell
       Neary, Last Man Standing: Kansas’s Failure to Recognize the Common Interest Doctrine, 65
       U. Kan. L. Rev. 795 (2017) (collecting cases, statutes, and court rules; arguing that Kansas’s

                                                   -4-
       failure to recognize the doctrine harms its interests); see also United States v. McPartlin, 595
F.2d 1321, 1336 (7th Cir. 1979). Some jurisdictions even recognize a more expansive variation
       of the doctrine, one that applies not just to litigants in pending suits but also to potential
       litigants. See Selby v. O’Dea, 2017 IL App (1st) 151572, ¶ 39 (citing In re LTV Securities
       Litigation, 89 F.R.D. 595 (N.D. Tex. 1981)). And, as noted, the doctrine is not limited to the
       context of the insured-insurer relationship. In fact, the doctrine arises just as often in the
       contexts of patent law, mergers and acquisitions, and antitrust litigation (see id.; see also
       Neary, supra, at 797-98; 1 Edna Selan Epstein, The Attorney-Client Privilege and the Work
       Product Doctrine 277 (5th ed. 2007))—areas of the law that have little to do with insurance
       coverage. It appears that our criticism in Allianz might be attributable to a simple problem of
       nomenclature; as one scholar points out, courts use some two dozen different terms to refer to
       essentially the same thing: the common-interest doctrine. See George S. Mahaffey Jr., Taking
       Aim at the Hydra: Why the “Allied-Party Doctrine” Should Not Apply in Qui Tam Cases When
       the Government Declines to Intervene, 23 Rev. Litig. 629 (2004). In short, our criticism of
       Waste Management focused narrowly on that decision and failed to recognize that the concepts
       underlying that decision have received near-universal acceptance. Accordingly, our criticism
       of Waste Management should not be considered persuasive.
¶ 15        Turning back to the matter at hand, we reject the Foundations’ argument that Waste
       Management does not apply to this case. Illinois courts have recognized that, although the
       dispute in Waste Management arose from an insured-insurer relationship, “parties do not have
       to match the classic profile of an insurer and insured for the concepts in Waste Management,
       Inc. to apply.” BorgWarner, Inc. v. Kuhlman Electric Corp., 2014 IL App (1st) 131824, ¶ 33
       (citing Hartz Construction Co. v. Village of Western Springs, 2012 IL App (1st) 103108, ¶ 30).
       We also reject the Foundations’ argument that they have no mutual interest with Gallagher in
       the LBO litigation. This case involves a professional negligence suit against an insurance
       broker for the alleged loss of $25 million in defense and indemnity coverage under a D&O
       policy. As we said in Foundations I, Gallagher “stands in the insurer’s shoes for the purpose of
       this malpractice action” precisely because the Foundations sued Gallagher for (the alleged loss
       of) coverage. See Foundations I, 2016 IL App (2d) 150303, ¶ 6 (and cases cited therein); see
       also Skaperdas v. Country Casualty Insurance Co., 2015 IL 117021, ¶ 35 (discussing duty
       insurance broker owes to insured). In short, by suing Gallagher, the Foundations have given
       Gallagher a stake in the LBO litigation. Were Gallagher an insurance company, the
       Foundations could not deny it discovery on the ground of the attorney-client privilege per
       Waste Management. And, if the Foundations are successful in this suit, that is what Gallagher
       would be in a sense: a de facto insurer, liable to the Foundations for both the Foundations’
       liability to the LBO plaintiffs and the Foundations’ defense costs in the LBO litigation.
       Accordingly, because Gallagher might be “ultimately liable” in the LBO litigation (see Waste
       Management, 144 Ill. 2d at 193), we find that a commonality of interests exists between the
       Foundations and Gallagher.
¶ 16        We also reject the Foundations’ argument that Gallagher’s interests are somehow lessened
       by the fact that the Foundations might have already spent some $25 million in defense of the
       LBO litigation, which is now entering its eighth year. The mere fact that the Foundations might
       have already spent money they hope to assign to Gallagher as costs does not extinguish
       Gallagher’s right to examine what it is being asked to pay for. We note that, in Waste
       Management, our supreme court held that there were common interests in an ongoing coverage


                                                  -5-
       dispute over already settled lawsuits (see id.), and there is no real difference between that
       scenario and this one.
¶ 17       The parties have argued Waste Management’s application as an all-or-nothing question.
       However, although we find that it does apply, we must apply it fairly. As we noted, the
       common-interest exception applies only to those matters on which the parties might share
       liability, such as the LBO litigation, and not to those matters on which the parties are opposed,
       such as coverage. See Selby, 2017 IL App (1st) 151572, ¶ 26. Accordingly, we vacate the
       portion of the trial court’s discovery order compelling the Foundations to tender information
       on the issue of coverage; in all other respects, the discovery order is affirmed. As we modify
       the discovery order and find that the Foundations’ challenge to the order was undertaken in
       good faith, we vacate the trial court’s contempt finding. See BorgWarner, 2014 IL App (1st)
131824, ¶ 35. On remand, the trial court may consider entering protective orders concerning
       the information shared between the parties, subject to the court’s discretion. See generally
       Selby, 2017 IL App (1st) 151572, ¶ 115.
¶ 18       We note that, at oral argument, the Foundations expressed great concern that a federal
       court—particularly the court overseeing the LBO litigation in New York—might view the
       common-interest exception differently and that a protective order might not prevent the LBO
       plaintiffs from obtaining through Gallagher the discovery the Foundations share with
       Gallagher. Those fears, however, are entirely baseless. First, Illinois and the Second Circuit,
       where the LBO litigation is being heard, have consistently applied the common-interest
       exception in similar fashion (compare Waste Management, 144 Ill. 2d 178, with Schaeffler v.
       United States, 806 F.3d 34, 40 (2d Cir. 2015) (citing United States v. Schwimmer, 892 F.2d 237
       (2d Cir. 1989))), so this would hardly be a question of first impression for a district court in that
       circuit. But more importantly, even if it were, we are satisfied that anything the Foundations
       disclose to Gallagher as a result of the trial court’s order could not be obtained through
       Gallagher. Were Gallagher subpoenaed by the LBO plaintiffs, principles of comity would
       compel the federal court to defer to the trial court’s previously issued protective order, unless
       modified. See, e.g., Donovan v. Lewnowski, 221 F.R.D. 587, 588 (S.D. Fla. 2004) (citing
       Tucker v. Ohtsu Tire & Rubber Co., 191 F.R.D. 495, 499-500 (D. Md. 2000)). Moreover,
       because disclosure here would be made pursuant to state law, the Foundations would not waive
       any claim of privilege in a federal proceeding. See Fed. R. Evid. 502(c)(2). Thus, while the
       Foundations’ disclosure “cannot be privileged from [the party] who may bear the ultimate
       burden of payment,” the disclosure is apt to retain its “privileged status as to party opponents in
       the underlying litigation.” Waste Management, 144 Ill. 2d at 209.
¶ 19       We turn then, finally, to the issue of the stay. A trial court’s decision to grant or deny a stay
       will not be overturned absent an abuse of discretion. See State Farm Fire & Casualty Co. v.
       John, 2017 IL App (2d) 170193, ¶ 18 (citing Allianz Insurance Co. v. Guidant Corp., 355 Ill.
       App. 3d 721, 730 (2005)). In support of their argument that a stay should be granted, the
       Foundations invoke the rule set forth in Maryland Casualty Co. v. Peppers, 64 Ill. 2d 187
       (1976). Under the Peppers doctrine, a court considering a declaratory judgment action—such
       as coverage litigation—should generally stay that action to refrain from deciding issues of
       ultimate fact that might bind the parties in the underlying litigation. State Farm, 2017 IL App
       (2d) 170193, ¶ 23. As we recently explained:
                “The classic scenario [under Peppers] is where an insured is sued and the allegations of
                the complaint potentially fall within the scope of the insurance policy, thus triggering

                                                     -6-
                 the insurer’s duty to defend, but the insurer denies coverage based on an
                 intentional-injury exclusion in the policy. Courts have explained that, in such
                 circumstances, the issue of the insured’s intent should be litigated in the underlying tort
                 action, not the declaratory judgment action. [Citations.]” Id.
¶ 20        We note that there is some irony to the Foundations’ invocation of the Peppers doctrine, in
       that the Foundations wish for Gallagher to be treated as an insurer when it comes to issuing a
       stay under Peppers but not when it comes to sharing information pursuant to the
       common-interest doctrine under Waste Management. In any event, with respect to the stay, the
       Foundations allege that a stay is warranted because there are “overlapping issues” in the LBO
       litigation and this malpractice litigation and that, thus, a finding on an affirmative-defense
       issue here could prejudice the Foundations there. We agree with the Foundations that what
       they knew of the LBO and when they knew it are likely to be critical factors in both suits.
¶ 21        Like the trial court, we are mindful that the LBO litigation, eight years in, is still in the
       pleading stages and appears unlikely to be resolved any time soon. See Deutsche Bank Trust
       Co. Americas v. Robert R. McCormick Foundation, 584 U.S. ___, ___, 138 S. Ct. 1162, 1163
       (2018) (statement of Kennedy, J., and Thomas, J., respecting the petition for certiorari); see
       also In re Tribune Co. Fraudulent Conveyance Litigation, No. 11-md-2296 (RJS), 2017 WL
82391 (S.D.N.Y. Jan. 6, 2017). The issuance of a stay requires careful evaluation. For one
       thing, the current status of the LBO litigation counsels in favor of a stay here, particularly since
       liability has not yet been determined there. See State Farm, 2017 IL App (2d) 170193,
       ¶¶ 23-30. By the same token, as the trial court noted, Gallagher must not be prejudiced by the
       loss of evidence in this proceeding, especially as the LBO litigation might not be resolved for
       years to come.
¶ 22        It is not clear, however, that this litigation must be stayed at this time to avoid prejudicing
       the Foundations in the LBO litigation. That could change. But for now, discovery could move
       forward and this case could be resolved on grounds that do not implicate the factual matters in
       the LBO litigation. We believe that the trial court on remand will be in the best position to
       allow the parties to proceed with discovery and then to stay this litigation if necessary and if
       the LBO litigation has not yet concluded.
¶ 23        For these reasons, the trial court’s discovery order is affirmed as modified and the
       contempt order is vacated. The court’s judgment denying a stay is affirmed without prejudice,
       pending discovery, dispositive motions, and the status of the LBO litigation.

¶ 24       No. 2-17-0939, Affirmed as modified; contempt order vacated; cause remanded.
¶ 25       No. 2-17-0940, Affirmed and remanded with directions.




                                                     -7-